Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 15, 18, 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claim 15 to further limit the MOSFET comprising a first internal diode and the second MOSFET comprising a second internal diode (part of the limitations of Claim 19, now cancelled) and to include a bidirectional diode to clamp down drain-to-source voltage, VDS, across the first MOSFET and the second MOSFET (amended version of claim 17 limitations).
	Regarding amended Claim 15, closest prior art of record considered, Harris et al. (US 2006/0104004) discloses a circuit operable to provide overcurrent protection (Figures 1-9), the circuit comprising: 
a metal oxide semiconductor field effect transistor (MOSFET) (comprising 144, Figure 5, Abstract, “….temperature-dependent transient blocking employing a transient blocking unit (TBU) that uses at least one depletion mode n-channel device interconnected with at least one depletion mode p-channel device”); 
a positive Temperature Coefficient (PTC) device having two terminals (comprising PTC 148, Figure 5), a first terminal being directly connected to a source of the MOSFET (a first terminal of 148 directly connected to source of 144, Figure 4) and a second terminal directly connected to a gate of the MOSFET (a second terminal of 148 directly connected to a gate of 144, Figure 5, Paragraph 40, “….a PTC 148 that is 
a second MOSFET directly connected to the PTC device (146 directly connected to 148, Figure 5), wherein a gate of the second MOSFET is directly connected to the first terminal and a source of the second MOSFET is directly connected to the second terminal (a gate G of 146 is directly connected to the first terminal of 148 and the source of 148 is directly connected to the second terminal of 148, Figure 5).
Harris does not disclose the MOSFET comprising a first internal diode, the second MOSFET comprising a second internal diode, and a bidirectional diode to clamp down drain-to-source voltage, VDS, across the first MOSFET and the second MOSFET.
Thomas et al. (US 2002/0079865) discloses a circuit comprising a MOSFET comprising a first internal diode, a second MOSFET comprising a second internal diode, (MOSFETs 20, 22 comprising internal diodes 23, 25 respectively, Figure 2). Thomas also discloses in Figures 20-21 embodiments a MOSFET comprising an internal diode and PTC device (MOSFET 51 and PTC 52) and in Figures 12-13 a PTC device and a clamping diode. 
Eberts et al. (US 2018/0375323) discloses a circuit (Figure 3) comprising a MOSFET and a bidirectional diode to clamp the gate to source voltage (MOSFETS in Figure 3 including back to back Zener diode coupled between source and gate, Figure 3).
Harris, Thomas and Eberts, alone or in combination does not disclose a bidirectional diode to clamp down drain-to-source voltage, VDS, across the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 1/24/2022